O’Brien, C. J. (dissenting). — Notwithstanding the foregoing vigorous argument of the court, redolent with the fervent eloquence of of my brother Seers, I reluctantly dissent from the conclusions reached. What induced the twenty-seventh session of the legislative assembly of New Mexico to remove the safeguards thrown around the Christian Sabbath by a preexisting law of the territory, is not the question submitted. Has it done so, is the only point that the court is called upon to determine in this case. Its power is not denied. Its right to do so we may dispute as moralists, but can not settle as a court, when the intent is obvious. Potuit, voluit, fecit. The word labor in the amendatory act, when considered in connection with the section amended, means nothing more or less than manual, servile labor.. It would be sheer nonsense to call a saloon keeper or merchant a laborer or laboring man. It is much safer to permit the legislature to outrage the religious spirit of the age and country for a short period than to nullify its act by a forced judicial construction violative of every canon of statutory interpretation. In my opinion, the judgment in obedience to the clearly expressed will of the legislature ought to be reversed.